Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 16/865,127 filed on 5/1/20. Claims 1-18 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 & 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
Line 21: “the rotation”
There is insufficient antecedent basis for the claimed limitation. 

Claim 5
Line 1: “the secondary input is constant”
It is unclear if the input is supplying a constant torque or permanently connected to the apparatus. 
Claim 11
Line 2: “the rotation”
There is insufficient antecedent basis for the claimed limitation. 
Claims 2-4, 6-8, 12 & 13 are also rejected for being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0167580 to Bondioli in view of U.S. Patent 5,683,322 to Meyerle.
Claim 1
Bondioli teaches in Fig. 6,
A feed mixer for mixing materials for livestock feed, comprising: a container (e.g. 201) that receives materials; a first driveline (e.g. 217) to transfer power from a power source (e.g. not shown); a second driveline (e.g. 219) to transfer power to a first mixing member gearbox (e.g. 223); a first mixing member (e.g. 203) for mixing materials, drivingly attached to the first mixing member gearbox; a first opening (e.g. 207) for discharging the material from the container; and a transmission system (e.g. 100), the transmission system includes a continuously variable transmission comprising a mechanical loop and a hydrostatic loop, the mechanical loop includes: an input (e.g. 1) driven by the first driveline, an output (e.g. 4) which drives the second driveline, and a planetary gear set (e.g. 19), and the hydrostatic loop includes: a first pump (e.g. 9 or 10) to create a primary flow of fluid, a closed circuit, a reservoir, a first motor (e.g. 9 or 10) driven by the primary flow of fluid from the first pump
Bondioli however does not explicitly disclose a second pump to create a secondary flow of fluid from the reservoir, to incorporate into the closed circuit prior to the rotation of the input. Meyerle however teaches, in Fig 6, a continuously variable transmission with a hydrostatic loop (e.g. 4c) with a second pump (e.g. 240) to create a secondary flow. Therefore it would have been obvious for one having ordinary skill in the art to replace the continuously variable transmission of Bondioli for that of Meyerle’s to achieve the predictable result of providing torque reduction from an input to an output.

Claim 2
The feed mixer of claim 1, wherein the second pump is controlled by a secondary input (e.g. via 215), independent of the input.
Claim 3
The feed mixer of claim 2, wherein the secondary input is controlled by a signal (e.g. 223, Col 12 lines 34-43) from a sensor (e.g. 222).
Claim 4
The feed mixer of claim 3, wherein the hydrostatic loop includes an accumulator (e.g. 220, Col 12 lines 44-57) that is pressurized by the second pump.
Claim 5
The feed mixer of claim 2, wherein the secondary input is constant to supply a constant supply of pressure to the closed circuit (e.g. Col 12 lines 44-57).
Claim 6
The feed mixer of claim 5, wherein the hydrostatic loop includes a valve (e.g. bypass valves, Col 23, lines 11-19) to allow excess flow to return to the reservoir.
Claim 7
The feed mixer of claim 6, wherein the hydrostatic loop includes an accumulator that is pressurized by the second pump (e.g. 220, Col 12 lines 44-57).
Claim 8
The feed mixer of claim 1, further comprising a controller (e.g. 5) configured to operate the transmission system.


Claim 9
Bondioli teaches in Fig. 6,
A feed mixer for mixing materials for livestock feed, comprising: a container (e.g. 201) that receives materials; a first driveline (e.g. 217) to transfer power from a power source (e.g. not shown); a second driveline (e.g. 219) to transfer power to a first mixing member gearbox (e.g. 223); a first mixing member (e.g. 203) for mixing materials, drivingly attached to the first mixing member gearbox; a first opening (e.g. 207) for discharging the material from the container; and a transmission system (e.g. 100), the transmission system includes a continuously variable transmission comprising a mechanical loop and a hydrostatic loop, the mechanical loop includes: an input (e.g. 1) driven by the first driveline, an output (e.g. 4) which drives the second driveline, and a planetary gear set (e.g. 19), and the hydrostatic loop includes: a first pump (e.g. 9 or 10) to create a primary flow of fluid, a closed circuit, a reservoir, a first motor (e.g. 9 or 10) driven by the primary flow of fluid from the first pump
Bondioli however does not explicitly disclose a direct drive pump drivingly connected to the input to create a primary flow of fluid and an accumulator to pressurize the closed circuit prior to the rotation of the input. Meyerle however teaches, in Fig 6, a continuously variable transmission with a hydrostatic loop (e.g. 4c) with a direct drive pump (e.g. 240) to create a primary flow and an accumulator (e.g. 220). Therefore it would have been obvious for one having ordinary skill in the art to replace the continuously variable transmission of Bondioli for that of Meyerle’s to achieve the predictable result of providing torque reduction from an input to an output.

Claim 10
The feed mixer of claim 9, wherein the hydrostatic loop includes a valve (e.g. 210) to allow flow into the closed circuit.
Claim 11
The feed mixer of claim 10, wherein the transmission system includes a sensor that produces a signal representative of the rotation of the input (e.g. Col 14, lines 1-8).
Claim 12
The feed mixer of claim 11, wherein the signal from the sensor controls the valve to allow flow into the closed circuit (e.g. Col 14, lines 1-24).
Claim 13
The feed mixer of claim 12, wherein the hydrostatic loop includes a second pump to pressurize the accumulator when the pressure in the accumulator is below a predetermined value (e.g. Col 12, 44-57, element 221 regulates the filling of the accumulator).
Claim 14
The feed mixer of claim 9, further comprising a controller (e.g. 5) configured to operate the transmission system.
Allowable Subject Matter
Claims 15-18 are allowed.
The prior art of record fails to show or render obvious disengaging a clutch when the pressure of the closed circuit is below a predetermined threshold and to engage when the pressure is above the predetermined threshold in combination with the remaining limitations of claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659